97 Ariz. 49 (1964)
396 P.2d 617
Ann THIEL, widow of Howard Thiel, deceased, Petitioner,
v.
The INDUSTRIAL COMMISSION of Arizona, and A.R. Kleindienst, C. Lawrence Huerta, and Frank G. Murphy, constituting the Members of said Commission, Respondents.
No. 8571.
Supreme Court of Arizona. En Banc.
November 12, 1964.
Chris T. Johnson and Edgar M. Delaney, Phoenix, for petitioner.
Courtney L. Varner, Phoenix, for respondent The Industrial Commission of Arizona, Richard J. Daniels, Robert A. Slonaker, Phoenix, Charles M. Wilmer, Merton E. Marks, Phoenix, and Glen D. Webster, New York City, of counsel.
STRUCKMEYER, Justice.
This is an original proceeding in mandamus directed to the Industrial Commission of Arizona praying that the Commission and its duly constituted members be compelled to hold a hearing on a widow's claim for compensation.
Ann Thiel, petitioner, is the widow of Howard Thiel who, it is alleged, on March 5, 1963, suffered an injury arising out of and in the course of his employment. From the injury, Howard Thiel died on April 1, 1963. Petitioner filed a widow's claim for compensation which the Commission denied on December 23, 1963.
The action of the Commission was timely protested and an application for rehearing filed. Thereafter, a hearing was set for *50 April 6, 1964, which was postponed by the Commission. Another hearing was set for June 4, 1964, which was postponed by the Commission. A third hearing was set for August 11, 1964, which was postponed by the Commission, and a fourth hearing was set for September 3, 1964, which was also postponed. Petitioner asked only that she be given a hearing and a decision on her petition for rehearing.
Respondent, the Industrial Commission, has set forth no reason why it has not proceeded to a determination of this matter. The members of this Court, at the hearing on this petition on November 4, 1964, being of the view that the delay was unreasonable, directed that a peremptory writ issue directing the Commission to proceed promptly with a hearing.
Respondent has advised us that a further hearing has been set for December 7, 1964, at the hour of 9:30 a.m. Accordingly, it is directed that the hearing requested by petitioner is fixed for that date and the Commission is further ordered promptly and expeditiously to proceed to a final determination in accordance with the facts and law applicable thereto.
It is ordered that the peremptory writ heretofore issued be made permanent.
UDALL, C.J., LOCKWOOD, V.C.J., and BERNSTEIN and SCRUGGS, JJ., concur.